DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4, 8, 9, 11, 21, 23, 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Frasch-Melnik (University of Birmingham Doctoral Thesis “Fat crystal-stabilized double emulsions”, 2011).
Regarding amended and new Claims 1-4, 11, 21, 28-32, Frasch-Melnik teaches a water in oil emulsion (Pages 114-115) comprising: an aqueous phase, a continuous fat phase of sunflower oil and crystalline shell encasing one or more aqueous phase droplets formed in the continuous fat phase , the crystalline shell comprising crystalline monoacylglycerols and crystalline triacylglycerols, where the crystalline monoacylglycerols were saturated monoglycerides (Dimodan), which are derived from palm oil, and were used at 0.5% and the crystalline triacylglycerols, or tripalmitin were used at between 0.5-2% wt/wt of the oil phase (Page 85, “Materials”, and Page 115, Section 4.2), where the disclosed amount or range are included in the ranges recited in amended Claim 1. Frasch-Melnik teaches that emulsifiers are necessary in order to place tripalmitin crystals at the interface and that suitable food-grade W/O emulsifiers include lecithins and monoglycerides (Page 116) and teaches using 0.5% lecithin in one experiment (Page 154). While Frasch-Melnik teaches preferably using monoglycerides as the emulsifier, it is still maintained that lecithin is taught as an emulsifier for W/O emulsions, and there therefore, the use of a small amount of lecithin, or a non-crystallizing emulsifier in the water in oil emulsion would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. Frasch-Melnik 
Regarding amended Claims 2-4, 8, 9, as set forth above, Frasch-Melnik teaches crystalline monoacylglycerols were saturated monoglycerides (Dimodan) and derived from palm oil, which would be equivalent to glycerol monopalmitate, and the crystalline triacylglycerols were tripalmitin, also known as glycerol tripalmitate (Page 85, “Materials”, and Page 115, Section 4.2). Therefore, both the crystalline monoacylglycerols and triacylglycerols are both derived from palmitic acid, which is the same fatty acid with the same alkyl chain length and are both fully saturated and comprise the same fatty acids. Since Frasch-Melnik teaches monoacylglycerols and triacylglycerols which are recited in Claim 5, and that both are crystallizing and form shells around the water droplets as set forth above, one of ordinary skill in the art would have reasonably expected them to behave as claimed and have the claimed crystallization temperature relative to the continuous fat phase.
Regarding amended Claim 21 in particular, while Frasch-Melnik does not specifically teach “about 5.45% of the crystalline triacylglycerols” and “about 0.16% of the crystalline monoacylglycerols”, Frasch-Melnik teaches the experimental emulsions were performed using monoacylglycerols at 0.5% w/w and the crystalline 
Regarding amended Claim 23, Frasch-Melnik teaches, in a discussion of fat that form crystals at the interface of W/O emulsions, that palm stearin is a triglyceride that forms crystals (Page 57), therefore rendering obvious its use as a crystalline triacylglycerol in the disclosed water in oil emulsion.

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Frasch-Melnik (University of Birmingham Doctoral Thesis “Fat crystal-stabilized double emulsions”, 2011), in view of Ghosh et al. (2011), made of record by Applicant.
Regarding amended Claims 5 and 22, Frasch-Melnik is relied upon as above and teaches glycerol monopalmitate and glycerol tripalmitate, as set forth above, and also teaches in a discussion of fat that form crystals at the interface of W/O emulsions that 
Ghosh teaches of water in oil emulsions having stability due to fat crystallization and the Pickering Effect or Pickering Stabilization (Page 421, Column 1) and teaches of water in oil emulsions and formulations comprising a fat phase and an aqueous phase along with monoacylglycerols (MAGS) including glycerol monoleate (GMO), or glycerol monostearate (GMS), which is saturated and seen to meet the limitation of crystalline monoacylglycerols used with either hydrogenated canola oil (HCO) or coconut oil (CNO), (Page 421, Column 2), where the hydrogenated canola oil is seen to meet the limitation of the crystalline, saturated, triacylglycerols. Ghosh teaches of fat crystals forming networks that stabilize water in oil emulsions by physically encasing the dispersed phase (Page 421, Column 1). Therefore, it would appear that using any of the triacylglycerols taught by either Frasch-Melnik or Ghosh that are able to form fat crystal networks and stabilize water in oil emulsions by physically encasing the dispersed phase would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, in order to provide stable water in oil emulsions.

Claims 18, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Frasch-Melnik, “Fat crystal-stabilized double emulsions”, 2011 (University of Birmingham Doctoral Thesis) in view of Norton “Fat reduction in chocolate: a multidisciplinary approach considering emulsion science and consumer expectations”, 2011 (University of Birmingham Doctoral Thesis).
Regarding amended Claims 18, 24 and 26, Frasch-Melnik is relied upon as above for rendering obvious the claimed emulsion and its components, but does not specifically teach a chocolate confectionery composition comprising the emulsion.
Norton teaches of reduced fat water in oil cocoa butter emulsions that were produced and that crystalline shells were observed at the droplet interface (Page 3) and teaches the promise of using modified water in oil emulsions in formulations for reduced fat chocolate confections, where various emulsification techniques, emulsion instability and stability (i.e. the use of emulsifiers, pickering stabilization, fat crystals at the interface and the use of hydrocolloids) were all examined (Page 22). Norton teaches that cocoa butter, which is important for chocolate for its physical properties, is made of palmitic, stearic, and oleic acids in almost equal amounts and is mainly composed of triacylglycerols although it also includes di and monoacylglycerols as well (Page 43). Norton teaches that reducing fat in chocolate compositions is challenging for a variety of reasons (Page 47) and teaches various water in oil emulsions combined with chocolate in reduced fat formulations (Pages 53-54) and that emulsions can be used to reduce the overall fat content of many foods through the addition of water without dramatically changing their sensory attributes (Page 56) and that fat crystals can stabilize an emulsion, and that individual crystals can behave like a Pickering emulsion by stabilizing the interface and a fat crystal network that physically ‘locks’ droplets, preventing droplet movement and coalescence (Page 64). Norton cites a study by Frasch-Melnik et al. where a combination of mono and triglyceride crystals acted like 

Response to Arguments
The claim objections and 112 rejections previously set forth have been withdrawn in light of Applicant’s amendments to the claims. The Examiner has withdrawn the prior 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        10/6/2021